ON MOTION
PER CURIAM.

ORDER

Nancy M. Heckerman moves for an extension of time for Jet Airways, Inc. to obtain counsel. Jet Enterprises Pvt., Ltd. opposes.
Jet Airways’ appeal was docketed on July 19, 2005. On August 26, 2005, we granted Jet Airways a 45-day extension of time for counsel to enter an appearance. On October 17, 2005, we granted a 30-day extension of time for counsel to enter an appearance. On November 22, 2005, we granted a 60-day extension for counsel to enter an appearance. In the last order granting Jet Airways an extension, the court indicated that “[n]o further extensions” would be granted.
When the court states “no further extensions,” it means it. These words are not lightly or routinely added to orders. Because counsel for Jet Airways did not enter an appearance within the explicit deadline set by the court in its November 22, 2005 order, the motion is denied.
*943Accordingly,
IT IS ORDERED THAT:
(1) The motion is denied.
(2) Jet Airways’ appeal is dismissed.
(8) Each side shall bear its own costs.